DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement mailed 07/24/2020
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 09/21/2020 is acknowledged.
Upon further consideration, an additional requirement is instated below.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A first species election between Species A and B directed to the claimed particles, followed by a subspecies election,
Species A: micro-sized particles, spec at Paragraphs 0004, 0012, and 0013 as well as Figs 2C-2G and Fig. 3.
Species B: micro-sized salt precursors, spec at Paragraphs 0004 and 0011 as well as Figs 2A-2B
If electing species A, a further election is required from the following:
Species A1: metallic compositions, claims 2 and 3 and specification (spec) at Paragraph 0026 as well as Fig. 3
Species A2: ceramic compositions, claim 2 and spec at Paragraph 0026 as well as Fig. 10
Species A3: semiconductor compositions, claim 2 and specification at 0026
Species A4: compound compositions, claim 2 and spec at Paragraph 0042 and Figure 4A and all of Fig 6.
	A second species election between Species 1, 2, and 3 directed to the substrate,
	Species 1, carbon based substrate, claims 6-11 and specification at Paragraph 0027
If electing Species 1, a further election is required from the following:
		Species 1.a: graphene oxide substrate, claims 7, 10, and 11
			If electing Species 1.a, a further election is required from the following:
			Species 1.a.i.: reduced graphene oxide (GO) sheets, claim 10, Figure 1, specification at Paragraphs 0028 and 0029
			Species 1.a.ii.: Al-GO solution film and Al-GO ink, Figure 9 and specification at Paragraph 0030
		Species 1.b: carbon nanofiber substrate, claims 7 and 8 and Figure 8
	Species 2, conducting substrate, claims 6 and 12
	Species 3, non-conducting substrate, claims 6 and 13
		If electing Species 3, a further election is required from the following:
Species 3a: textile, claims 6 and 13
		Species 3b: wood, claims 6 and 13 
. The species are independent or distinct because the species are different embodiments that require significant burden to search all encompassed members. Additionally, the species are mutually exclusive as claimed and as disclosed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 6, and 14-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731